Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu 20190349180 in view of Park US 20190223199.

Regarding claims 1, 11, 12, and 15, Lu teaches a method, performed by a terminal, of performing communication according to an allocated resource domain in a wireless communication system, the method comprising:

obtaining configuration information for control channel / PDCCH ([0273]) and data channel transmission / PDSCH ([0273]) and reception;
obtaining downlink control information (DCI) comprising physical uplink shared channel (PUSCH) transmission slot scheduling information to a plurality of PUSCH transmission slots, based on the configuration information ([0281]);
identifying the plurality of PUSCH transmission slots based on the DCI ([0281]);


determining a resource domain allocated for transmission of uplink data in the plurality of PUSCH transmission slots, by using the DCI; and
transmitting the uplink data by using the determined resource domain (If a UE is scheduled by a DCI format 0_1 to transmit PUSCH over multiple slots, [0281]).

Although teaches the DCI comprising corresponding to a plurality of PUSCH transmission slots, the reference is silent on the DCI comprising at least one slot indicator corresponding to a plurality of PUSCH transmission slots.
Park teaches the DCI delivering dynamic slot information for PUSCH ([0069]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination the DCI comprising at least one slot indicator corresponding to a plurality of PUSCH transmission slots, as suggested by Park. This modification would benefit the system by enabling the system to allocate PUSCH transmission slots dynamically. This would help facilitate efficient use of system resources.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lu and Park as applied to claim 1 above, and further in view of Son US 20190149308.
The combination is silent on the DCI comprises at least one of information on a number of the plurality of PUSCH transmission slots, offset information of the plurality of PUSCH transmission slots, and information on a time resource domain allocated for PUSCH transmission and a frequency resource domain allocated for PUSCH transmission.
Son teaches on the DCI comprises information on a number of the plurality of PUSCH transmission slots ([0131]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   the DCI comprises information on a number of the plurality of PUSCH transmission, as shown by Son. This modification would benefit the system by informing the UE on the number of transmission slots used for PUSCH transmission.

Allowable Subject Matter
Claims 3-10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476